EXHIBIT 10.1

 

DYNAMIC MATERIALS CORPORATION

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Establishment of Plan

1

 

 

 

2.

Purpose of Plan

1

 

 

 

3.

Definitions

1

 

3.1

“Acceleration Events

1

 

3.2

“Account

1

 

3.3

“Affiliate

1

 

3.4

“Base Salary

1

 

3.5

“Beneficiary

1

 

3.6

“Board

1

 

3.7

“Bonus Compensation

1

 

3.8

“Change in Control

1

 

3.9

“Claimant

3

 

3.10

“Code

3

 

3.11

“Committee

3

 

3.12

“Company

3

 

3.13

“Compensation

3

 

3.14

“Deferral Election

3

 

3.15

“Determination Date

3

 

3.16

“Director

3

 

3.17

“Director’s Fees

3

 

3.18

“Disabled or Disability

3

 

3.19

“Distribution Date

3

 

3.20

“Effective Date

4

 

3.21

“Election Notice

4

 

3.22

“Election Period

4

 

3.23

“Elective Deferrals

5

 

3.24

“Elective Deferral Account

5

 

3.25

“Eligible Employee

5

 

3.26

“Employee

5

 

3.27

“Employer

5

 

3.28

“Entry Date

5

 

3.29

“ERISA

5

 

3.30

“FICA Amount

6

 

3.31

“Incentive Compensation

6

 

3.32

“Investment Option

6

 

3.33

“Participant

6

 

3.34

“Payment Event

6

 

3.35

“Plan

6

 

3.36

“Plan Year

6

 

3.37

“Re-deferral Election

6

 

i

--------------------------------------------------------------------------------


 

 

3.38

“Restricted Stock Awards

6

 

3.39

“Separation from Service

6

 

3.40

“Specified Employee

7

 

3.41

“Specified Employee Payment Date

7

 

3.42

“State, Local and Foreign Tax Amount

7

 

3.43

“Trust

7

 

3.44

“Trust Agreement

7

 

3.45

“Unforeseeable Emergency

7

 

3.46

“Valuation Date

7

 

 

 

 

4.

Eligibility; Participation

7

 

4.1

Requirements for Participation

7

 

4.2

Election to Participate; Benefits of Participation

7

 

4.3

Cessation of Participation

7

 

 

 

 

5.

Election Procedures

8

 

5.1

Deferral Election

8

 

5.2

Base Salary Deferrals

8

 

5.3

Bonus Compensation Deferrals

8

 

5.4

Incentive Compensation Deferrals

8

 

5.5

Restricted Stock Award Deferrals

8

 

5.6

Re-deferrals and Changing the Form of Payment

8

 

 

 

 

6.

Company Contributions

9

 

 

 

 

7.

Accounts and Investment Options

9

 

7.1

Establishment of Accounts

9

 

7.2

Investment Options

9

 

7.3

Investment Earnings

9

 

7.4

Nature of Accounts

10

 

7.5

Statements

10

 

 

 

 

8.

Vesting

10

 

 

 

 

9.

Payment of Participant Accounts

10

 

9.1

In General

10

 

9.2

Timing of Valuation

10

 

9.3

Timing of Payments

10

 

9.4

Timing of Payments to Specified Employees

10

 

9.5

Form of Payment

11

 

9.6

Medium of Payment

11

 

9.7

Cash Distributions in Respect of Dividends on Deferred Restricted Stock Awards

11

 

 

 

 

10.

Payments Due to Unforeseeable Emergency

11

 

10.1

Request for Payment

11

 

10.2

No Payment If Other Relief Available

11

 

ii

--------------------------------------------------------------------------------


 

 

10.3

Limitation on Payment Amount

12

 

10.4

Timing of Payment

12

 

10.5

Cessation of Deferrals

12

 

 

 

 

11.

Acceleration Events

12

 

11.1

Permissible Acceleration Events

12

 

 

 

 

12.

Section 162(m) of the Code

13

 

 

 

 

13.

Plan Administration

14

 

13.1

Administration By Committee

14

 

13.2

Non-Uniform Treatment

14

 

13.3

Committee Decisions Final

15

 

13.4

Indemnification

15

 

 

 

 

14.

Amendment and Termination

15

 

 

 

 

15.

Miscellaneous

15

 

15.1

No Employment or Other Service Rights

15

 

15.2

Tax Withholding

15

 

15.3

Governing Law

15

 

15.4

Section 409A of the Code

15

 

15.5

Trust

16

 

15.6

No Warranties

16

 

15.7

Beneficiary Designation

16

 

15.8

No Assignment

16

 

15.9

Expenses

16

 

15.10

Severability

16

 

15.11

Headings and Subheadings

16

 

 

 

 

16.

Claims Procedures

16

 

16.1

Filing a Claim

16

 

16.2

Claim Decision

16

 

16.3

Notice of Denial

17

 

16.4

Appeal Procedures

17

 

16.5

Notice of Decision on Appeal

17

 

16.6

Claims Procedures Mandatory

18

 

iii

--------------------------------------------------------------------------------


 

Dynamic Materials Corporation

Nonqualified Deferred Compensation Plan

 

1.                                      Establishment of Plan. Dynamic Materials
Corporation (the “Company”) hereby adopts this Dynamic Materials Corporation
Nonqualified Deferred Compensation Plan (previously known as the Dynamic
Materials Corporation 2012 Nonqualified Deferred Compensation Plan), which is an
unfunded deferred compensation plan intended to benefit a select group of key
management or highly compensated employees of the Company and its participating
Affiliates.

 

2.                                      Purpose of Plan. The purpose of the Plan
is to provide a select group of management or highly compensated employees
(within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA) of the
Company and any Employer with supplemental retirement income benefits through
the deferral of Compensation.

 

3.                                      Definitions.

 

3.1                               “Acceleration Events” is defined in
Section 11.1 hereof.

 

3.2                               “Account” means a hypothetical bookkeeping
account established in the name of each Participant and maintained by the
Company to reflect the Participant’s interests under the Plan.

 

3.3                               “Affiliate” means any corporation, limited
liability, partnership or other entity of which the Company has the right to
cast a majority of the votes through ownership of voting interests or by
contractual right.

 

3.4                               “Base Salary” means the annual rate of base
pay paid by the Company to or for the benefit of the Participant for services
rendered.

 

3.5                               “Beneficiary” means any person or entity,
designated in accordance with Section 15.7, entitled to receive benefits which
are payable upon or after a Participant’s death pursuant to the terms of the
Plan.

 

3.6                               “Board” means the Board of Directors of the
Company, as constituted from time to time.

 

3.7                               “Bonus Compensation” means any cash
compensation earned by a Participant for services rendered by a Participant
under any bonus or cash incentive plan maintained by the Company.

 

3.8                               “Change in Control” means the occurrence of
any of the following:

 

(a)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act )
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% of either (i) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (ii) the combined voting power of the then outstanding voting

 

--------------------------------------------------------------------------------


 

securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, including any acquisition which, by
reducing the number of shares outstanding, is the sole cause for increasing the
percentage of shares beneficially owned by any such Person to more than the
applicable percentage set forth above, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this definition.

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason within any
period of 24 months to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board, shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

(c)                                  Consummation by the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation (a “Business Combination”), in each case, unless, following
such Business Combination, (i) more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) is represented by
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such
Outstanding Company Common Stock and Outstanding Company Voting Securities were
converted pursuant to such Business Combination) and such ownership of common
stock and voting power among the holders thereof is in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

3.9                               “Claimant” has the meaning set forth in
Section 16.

 

3.10                        “Code” means the U.S. Internal Revenue Code of 1986,
as amended, or any successor statute, and the Treasury Regulations and other
authoritative guidance issued thereunder.

 

3.11                        “Committee” means the person or persons appointed by
the Board to administer the Plan in accordance with Section 13.

 

3.12                        “Company” means Dynamic Materials Corporation, a
Delaware corporation, or any successor thereto.

 

3.13                        “Compensation” means amounts eligible for deferral
under this Plan, which includes Base Salary, Bonus Compensation, Director’s
Fees, Incentive Compensation and Restricted Stock Awards.

 

3.14                        “Deferral Election” means an election by an Eligible
Employee to defer Compensation for a Plan Year.

 

3.15                        “Determination Date” means the last Valuation Date
reasonably preceding the payment date.

 

3.16                        “Director” means a member of the Board.

 

3.17                        “Director’s Fees” means compensation for services,
including Restricted Stock Awards, as a member of the Board, excluding
reimbursement of expenses or other nonregular forms of compensation, before
reductions for contributions to or deferrals under any deferred compensation
plan sponsored by the Company.

 

3.18                        “Disabled or Disability” means that a Participant
is: (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (b) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (c) determined to
be totally disabled by the Social Security Administration.

 

3.19                        “Distribution Date” means a date specified by a
Participant in his or her Election Notice for the payment of all or a portion of
such Participant’s Account.  A Distribution Date may be a specified date while
the Participant remains an Eligible Employee, the attainment of a specific age,
the Participant’s Separation from Service or the Participant’s Separation from
Service within 12 months after a Change in Control.

 

3

--------------------------------------------------------------------------------


 

3.20                        “Effective Date” means January 1, 2015.  The
original Effective Date of the Plan was January 1, 2013, but no deferrals have
been made to this Plan prior to January 1, 2015.

 

3.21                        “Election Notice” means the notice or notices
established from time to time by the Committee for making Deferral Elections
under the Plan. The Election Notice includes the amount or percentage of
Compensation to be deferred (subject to any minimum or maximum amounts
established by the Committee); the Distribution Date(s); the form of payment
(lump sum or installments); and the selected Investment Options. Each Election
Notice shall become irrevocable as of the last day of the Election Period.

 

3.22                        “Election Period” means the period established by
the Committee with respect to each Plan Year during which Deferral Elections for
such Plan Year must be made in accordance with the requirements of Section 409A
of the Code, as follows:

 

(a)                                 General Rule. Except as provided in
subsections (b), (c) and (d) below, the Election Period shall end no later than
the last day of the Plan Year immediately preceding the Plan Year to which the
Deferral Election relates.

 

(b)                                 Performance-based Compensation. If any Bonus
Compensation or Incentive Compensation constitutes “performance-based
compensation” within the meaning of Treas. Reg. Section 1.409A-1(e), then the
Election Period for such amounts shall end no later than six months before the
end of the Plan Year during which the Bonus Compensation or Incentive
Compensation is earned (and in no event later than the date on which the amount
of the Bonus Compensation or Incentive Compensation becomes readily
ascertainable).

 

In order for an Eligible Employee to make a deferral election for
Performance-Based Compensation in accordance with the Election Period described
in this subsection(b), the Eligible Employee must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Eligible Employee
makes the Deferral Election for such Performance —Based Compensation.

 

(c)                                  Newly Eligible Employees. The Election
Period for newly Eligible Employees shall end no later than 30 days after the
Employee first becomes eligible to participate in the Plan and shall apply only
with respect to Compensation earned after the date of the Deferral Election.

 

(d)                                 Restricted Stock Awards.  The Election
Period for deferrals of Restricted Stock Awards shall be as follows, as
determined by the Committee:

 

(1)                                 on or before December 31st of any Plan Year
(or such earlier date established in the discretion of the Committee) with
respect to Restricted Stock Awards granted to the Participant in the following
Plan Year and any subsequent Plan Years as specified in the Deferred Election;
provided, however, that no Deferral Election may be made under this subsection
(1) with respect to any Restricted Stock Awards granted to an Eligible Employee
with respect to any services performed by such Eligible Employee prior to the
applicable December 31st; or

 

4

--------------------------------------------------------------------------------


 

(2)                                 on or before the 30th day following the date
of any Restricted Stock Award grant, provided, however, that no Deferral
Election made pursuant to this subsection (2) shall be effective with respect to
any Restricted Stock Award that vests prior to the date that that is twelve
months after the date of such Deferral Election, unless the vesting of such
Restricted Stock Award during such twelve-month period may only occur in the
event of the Participant’s death, disability (as defined in Treas. Reg.
§1.409A-3(i)(4)), or a change in control event (as defined in Treas. Reg.
§1.409A-3(i)(5)).

 

3.23                        “Elective Deferrals” means deferrals of
Compensation.

 

3.24                        “Elective Deferral Account” means a separate account
maintained for each Participant to record the Elective Deferrals made to the
Plan pursuant to Section 5 and all earnings and losses allocable thereto.

 

3.25                        “Eligible Employee” means an Employee who is
selected by the Committee to participate in the Plan and any member of the
Board.  Participation in the Plan is limited to a select group of the Company’s
key management or highly compensated employees.

 

3.26                        “Employee” means an employee of any Employer.

 

3.27                        “Employer” means the following:

 

(a)                                 Except as provided in subsection (b) below,
“Employer” means the Company and any of its Affiliates that have been selected
by the Board to participate in the Plan and have adopted the Plan as a
participating employer.

 

(b)                                 For the purpose of determining whether a
Participant has experienced a Separation from Service, the term “Employer” shall
mean:

 

(i)                                     The entity for which the Participant
performs services and with respect to which the legally binding right to
compensation deferred under this Plan arises; and

 

(ii)                                  All other entities with which the entity
described above would be aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable.  In order to identify the group of entities described
in the preceding sentence, the Committee shall use an ownership threshold of 50%
as a substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).

 

3.28                        “Entry Date” means, with respect to an Eligible
Employee, the first day of the pay period following the effective date of such
Eligible Employee’s participation in the Plan.

 

3.29                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

5

--------------------------------------------------------------------------------


 

3.30                        “FICA Amount” has the meaning set forth in
Section 11.1(c).

 

3.31                        “Incentive Compensation” shall mean any portion of
the compensation attributable to a Plan Year that is earned by a Participant
under a long-term incentive plan or any other long-term incentive arrangement
designated by the Committee, before reductions for contributions to or deferrals
under any pension, deferred compensation or benefit plans sponsored by the
Company.

 

3.32                        “Investment Option” means an investment fund, index
or vehicle selected by the Committee and made available to Participants for the
deemed investment of their Accounts.

 

3.33                        “Participant” means an Eligible Employee who elects
to participate in the Plan by filing an Election Notice in accordance with
Section 5.1 and any former Eligible Employee who continues to be entitled to a
benefit under the Plan.

 

3.34                        “Payment Event” has the meaning set forth in
Section 9.1.

 

3.35                        “Plan” means this Dynamic Materials Corporation
Nonqualified Deferred Compensation Plan, as amended from time to time.

 

3.36                        “Plan Year” means the twelve consecutive month
period which begins on January 1 and ends on the following December 31.

 

3.37                        “Re-deferral Election” has the meaning set forth in
Section 5.6.

 

3.38                        “Restricted Stock Awards” shall mean awards of
equity securities of the Company that are unvested and forfeitable when granted.

 

3.39                        “Separation from Service” has the meaning set forth
in Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
Section 1.409A-1(h) including the default presumptions thereunder.

 

(a)                                 For a Participant who provides services to
an Employer as an employee, a Separation from Service shall occur when such
Participant has experienced a termination of employment with the Employer.  A
Participant shall be considered to have experienced a termination of employment
when the facts and circumstances indicate that the Participant and his or her
Employer reasonably anticipate that either (i) no further services will be
performed for the Employer after a certain date, or (ii) that the level of bona
fide services the Participant will perform for the Employer after such date
(whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by such Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer if the Participant has been providing services to
the Employer less than 36 months).

 

(b)                                 If a Participant is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
the Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or

 

6

--------------------------------------------------------------------------------


 

if longer, so long as the Participant retains a right to reemployment with the
Employer under an applicable statute or by contract.  If the period of a
military leave, sick leave, or other bona fide leave of absence exceeds 6 months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship shall be considered to be
terminated for purposes of this Plan as of the first day immediately following
the end of such 6-month period.  In applying the provisions of this paragraph, a
leave of absence shall be considered a bona fide leave of absence only if there
is a reasonable expectation that the Participant will return to perform services
for the Employer.

 

(c)                                  For a Participant who is a Director, a
Separation from Service shall occur when such Participant ceases to be a
Director.

 

3.40                        “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code and Treas. Reg. Section 1.409A-1(i).

 

3.41                        “Specified Employee Payment Date” has the meaning
set forth in Section 9.4.

 

3.42                        “State, Local and Foreign Tax Amount” has the
meaning set forth in Section 11.1(f).

 

3.43                        “Trust” has the meaning set forth in Section 15.5.

 

3.44                        “Trust Agreement” has the meaning set forth in
Section 15.5.

 

3.45                        “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, or the Participant’s dependent; (b) a
loss of the Participant’s property due to casualty; or (c) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee.

 

3.46                        “Valuation Date” means each business day of the Plan
Year.

 

4.                                      Eligibility; Participation.

 

4.1                               Requirements for Participation. Before the
beginning of each Plan Year, the Committee shall select those Employees who
shall be Eligible Employees for such Plan Year. Any Eligible Employee may
participate in the Plan commencing as of the Entry Date occurring on or after
the date on which they become an Eligible Employee.

 

4.2                               Election to Participate; Benefits of
Participation. An Eligible Employee may become a Participant in the Plan by
making a Deferral Election in accordance with Section 5.

 

4.3                               Cessation of Participation. If a Participant
ceases to be an Eligible Employee for a Plan Year, then the Participant’s
Deferral Elections shall no longer be effective. However, such Participant’s
Account shall continue to be credited with earnings and losses until the
applicable Determination Date.

 

7

--------------------------------------------------------------------------------


 

5.                                      Election Procedures.

 

5.1                               Deferral Election. An Eligible Employee may
elect to defer Compensation by completing an Election Notice and filing it with
the Committee during the Election Period. The Election Notice must specify:

 

(a)                                 The amount or percentage of Compensation to
be deferred (subject to any minimum established in the Plan);

 

(b)                                 The Distribution Date for the Participant’s
Account (subject to the provisions of the Plan);

 

(c)                                  The form of payment for the Participant’s
Account (lump sum or annual installments); and

 

(d)                                 The percentage or amount of the
Participant’s Account to be allocated to each Investment Option available under
the Plan.

 

5.2                               Base Salary Deferrals. A Participant may elect
to defer up to 100% of the Participant’s Base Salary for any Plan Year by making
a Deferral Election in accordance with this Section 5. Base Salary deferrals
shall be credited to a Participant’s Elective Deferral Account as of the date
the Base Salary otherwise would have been paid.

 

5.3                               Bonus Compensation Deferrals. A Participant
may elect to defer up to 100% of the Participant’s Bonus Compensation for any
Plan Year by making a Deferral Election in accordance with this Section 5. Bonus
Deferrals shall be credited to the Participant’s Elective Deferral Account as of
the date the deferred Bonus Compensation otherwise would have been paid.

 

5.4                               Incentive Compensation Deferrals. A
Participant may elect to defer up to 100% of the Participant’s Incentive
Compensation for any Plan Year by making a Deferral Election in accordance with
this Section 5. Incentive Compensation Deferrals shall be credited to the
Participant’s Elective Deferral Account as of the date the deferred Incentive
Compensation otherwise would have been paid.

 

5.5                               Restricted Stock Award Deferrals. A
Participant may elect to defer up to 100% of the Participant’s Restricted Stock
Awards granted in any Plan Year by making a Deferral Election in accordance with
this Section 5; provided, however, that the Committee, in its discretion, may
require that a deferral of a Restricted Stock Award may be permitted only if
100% of a grant of Restricted Stock Awards is deferred under this Plan.
Restricted Stock Award Deferrals shall be credited to the Participant’s Elective
Deferral Account as of the date the Restricted Stock Award is granted.

 

5.6                               Re-deferrals and Changing the Form of Payment.
The Participant may make an election to re-defer all or a portion of the amounts
in his or her Account until a later Distribution Date or to change the form of a
payment (a “Re-deferral Election”); provided that, the following requirements
are met:

 

8

--------------------------------------------------------------------------------


 

(a)                                 The re-deferral election is made at least 12
months before the original Distribution Date;

 

(b)                                 The Distribution Date for the re-deferred
amounts is at least five years later than the original Distribution Date; and

 

(c)                                  The re-deferral election will not take
effect for at least 12 months after the re-deferral election is made.

 

For purposes of this Section 5.6, all payments, including installment payments,
shall be treated as separate payments under Section 409A of the Code.

 

6.                                      Company Contributions. The Company may
make contributions to the Plan on behalf of any Participant in its sole
discretion.

 

7.                                      Accounts and Investment Options.

 

7.1                               Establishment of Accounts. The Company shall
establish and maintain an Account for each Participant. The Company may
establish more than one Account on behalf of any Participant as deemed necessary
by the Committee for administrative purposes.

 

7.2                               Investment Options. The Committee shall select
the Investment Options to be made available to Participants for the deemed
investment of their Accounts under the Plan. The Committee may change,
discontinue, or add to the Investment Options made available under the Plan at
any time in its sole discretion. A Participant must select the Investment
Options for his or her Account in the Participant’s Election Notice and may make
changes to his or her selections in accordance with procedures established by
the Committee.

 

(a)                                 Notwithstanding any other provision of the
Plan, the amount credited to an Account with respect to the deferral of
Restricted Stock Awards shall be deemed to be invested in the common stock of
the Company until such time as the Participant elects to change such deemed
investment to the extent permitted under procedures established by the
Committee, and the earnings and losses with respect to such deemed investments
shall be the earnings or losses attributable to the Company’s common stock.  In
no event will a Participant be permitted to change the deemed investment of
deferred Restricted Stock Awards prior to the time such Restricted Stock Awards
are vested.

 

(b)                                 If any change shall occur in or affect
shares of Company common stock on account of a merger, consolidation,
reorganization, stock dividend, stock split or combination, reclassification,
recapitalization, distribution to holders of shares of Company common stock
(other than cash dividends) or such similar event (as determined by the
Committee in its discretion), the Committee shall make such adjustments, if any,
that it deems necessary or equitable in each Participant’s Account holding
deferred Restricted Stock Awards in order to prevent the dilution or enlargement
of the Participant’s benefits under the Plan.

 

7.3                               Investment Earnings. Each Account shall be
adjusted for earnings or losses based on the performance of the Investment
Options selected. Earnings and losses shall be

 

9

--------------------------------------------------------------------------------


 

computed on each Valuation Date. The amount paid to a Participant on the payment
date shall be determined as of the applicable Determination Date.

 

7.4                               Nature of Accounts. Accounts are not actually
invested in the Investment Options available under the Plan and Participants do
not have any real or beneficial ownership in any Investment Option. A
Participant’s Account is solely a device for the measurement and determination
of the amounts to be paid to the Participant pursuant to the Plan and shall not
constitute or be treated as a trust fund of any kind.

 

7.5                               Statements. Each Participant shall be provided
with statements setting out the amounts in his or her Account which shall be
delivered at such intervals determined by the Committee.

 

8.                                      Vesting.  Participants shall be fully
vested at all times in their Compensation deferrals and any earnings thereon;
provided, however, that deferrals of Restricted Stock Awards shall become vested
only when the underlying Restricted Stock Award otherwise becomes vested
pursuant to the terms of such award.

 

9.                                      Payment of Participant Accounts.

 

9.1                               In General . Payment of a Participant’s vested
Account shall be made (or commence, in the case of installments) on the earliest
to occur of the following events (each a “Payment Event”):

 

(a)                                 The Distribution Date specified in the
Participant’s Deferral Election; provided that, the Participant must select from
among the available Distribution Date(s) designated by the Committee and set
forth in the Election Notice;

 

(b)                                 The Participant’s Separation from Service;

 

(c)                                  The Participant’s death; and

 

(d)                                 The Participant’s Disability.

 

9.2                               Timing of Valuation. The value of a
Participant’s Account on the payment date shall be determined as of the
applicable Determination Date.

 

9.3                               Timing of Payments. Except as otherwise
provided in this Section 9, payments shall be made or commence within 90 days
following a Payment Event, except that, for any payment that is triggered upon
the Participant’s Separation from Service or Disability, such payments shall be
made or commence on or about the first payroll date of the seventh (7th) month
following such Separation from Service or Disability.  At the time a Participant
makes a Deferral Election, the Participant also may elect to have his or her
Account paid on the earlier of a Payment Event or a Change in Control.

 

9.4                               Timing of Payments to Specified Employees.
Notwithstanding anything in the Plan to the contrary, if a Participant is a
Specified Employee as of the date of his or her Separation from Service, then no
distribution of such Participant’s Account shall be made upon

 

10

--------------------------------------------------------------------------------


 

the Participant’s Separation from Service until the first payroll date of the
seventh month following the Participant’s Separation from Service (or, if
earlier, upon the date of the Participant’s death) (the “Specified Employee
Payment Date”). Any payments to which a Specified Employee otherwise would have
been entitled under the Plan during the period between the Participant’s
Separation from Service and the Specified Employee Payment date shall be made or
shall commence on the Specified Employee Payment Date.

 

9.5                               Form of Payment. Each Participant shall
specify in his or her Election Notice the form of payment (lump sum or
installments) for amounts in his or her Account that are covered by the
election; provided that, if the Participant elects to have amounts paid in
installments, the Participant must select from among the permissible installment
schedules selected by the Committee and set forth in the Election Notice. In the
absence of a valid election with respect to form of payment, amounts will be
paid in a single lump sum.

 

(a)                                 Limit on Installment Payments.
Notwithstanding the above, a Participant may not elect installment payments over
a period that exceeds five (5) years for payments commencing on a specified date
while a Participant is an Eligible Employee and may not exceed ten (10) years
for payments commencing upon the Participant’s Separation from Service.

 

9.6                               Medium of Payment. Any payment from a
Participant’s Account shall be made in cash; provided, however, that the payment
of any portion of an Account that is deemed invested in common stock of the
Company shall be paid in the form of whole shares of common stock of the
Company.

 

9.7                               Cash Distributions in Respect of Dividends on
Deferred Restricted Stock Awards.  With respect to each deferred Restricted
Stock Award in a Participant’s Account on the record date (the “Record Date”) of
any cash dividend or other distribution paid with respect to shares of common
stock of the Company, the Company shall pay to each Participant an amount of
cash or other property equal to the cash payment or other property that would
have been paid to the Participant in respect of such cash dividend or other
distribution under the terms of the applicable Restricted Stock Award
agreement.  Any amount payable pursuant to this Section 9.7 shall be paid to the
Participant at the time the respective cash dividend or other distribution is
paid to the holders of Company common stock, but in no event later than March 15
of the year following the year in which the Record Date with respect to such
cash dividend or other distribution falls.

 

10.                               Payments Due to Unforeseeable Emergency.

 

10.1                        Request for Payment. If a Participant suffers an
Unforeseeable Emergency, he or she may submit a written request to the Committee
for payment of his or her vested Account.

 

10.2                        No Payment If Other Relief Available. The Committee
will evaluate the Participant’s request for payment due to an Unforeseeable
Emergency taking into account the Participant’s circumstances and the
requirements of Section 409A of the Code. In no event will payments be made
pursuant to this Section 10 to the extent that the Participant’s hardship can be

 

11

--------------------------------------------------------------------------------


 

relieved: (a) through reimbursement or compensation by insurance or otherwise;
or (b) by liquidation of the Participant’s assets, to the extent that
liquidation of the Participant’s assets would not itself cause severe financial
hardship.

 

10.3                        Limitation on Payment Amount. The amount of any
payment made on account of an Unforeseeable Emergency shall not exceed the
amount reasonably necessary to satisfy the Participant’s financial need,
including amounts necessary to pay any Federal, state or local income taxes or
penalties reasonably anticipated to result from the payment, as determined by
the Committee.

 

10.4                        Timing of Payment. Payment shall be made from a
Participant’s Account in one lump sum payment as soon as practicable and in any
event within 30 days following the Committee’s determination that an
Unforeseeable Emergency has occurred and authorization of payment from the
Participant’s Account.

 

10.5                        Cessation of Deferrals. If a Participant receives
payment on account of an Unforeseeable Emergency, the Participant’s Elective
Deferrals for the remainder of the Plan Year will be cancelled.

 

11.                               Acceleration Events.

 

11.1                        Permissible Acceleration Events. Notwithstanding
anything in the Plan to the contrary, the Committee, in its sole discretion, may
accelerate payment of all or a portion of a Participant’s Account upon the
occurrence of any of the events (“Acceleration Events”) set forth in this
Section 11. The Committee’s determination of whether payment may be accelerated
in accordance with this Section 11 shall be made in accordance with Treas. Reg.
Section 1.409A-3(j)(4).

 

(a)                                 Domestic Relations Orders. The Committee may
accelerate payment of a Participant’s Account to the extent necessary to comply
with a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code).

 

(b)                                 Limited Cashouts. The Committee may
accelerate payment of a Participant’s Account to the extent that (i) the
aggregate amount in the Participant’s Account does not exceed the applicable
dollar amount under Section 402(g)(1)(B) of the Code, (ii) the payment results
in the termination of the Participant’s entire interest in the Plan and any
plans that are aggregated with the Plan pursuant to Treas. Reg.
Section 1.409A-1(c)(2), and (iii) the Committee’s decision to cash out the
Participant’s Account is evidenced in writing no later than the date of payment.

 

(c)                                  Payment of Employment Taxes. The Committee
may accelerate payment of all or a portion of a Participant’s Account (i) to pay
the Federal Insurance Contributions Act (FICA) tax imposed under Sections 3010,
3121(a) and 3121(v)(2) of the Code (the “FICA Amount”), or (ii) to pay the
income tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local or foreign tax
laws as a result of the payment of the FICA Amount and the additional income tax
at source on wages attributable to the pyramiding Section 3401 wages and taxes;
provided,

 

12

--------------------------------------------------------------------------------


 

however, that the total payment under this Section 11.1(c) shall not exceed the
FICA Amount and the income tax withholding related to the FICA Amount.

 

(d)                                 Payment Upon Income Inclusion. The Committee
may accelerate payment of all or a portion of a Participant’s Account to the
extent that the Plan fails to meet the requirements of Section 409A of the Code;
provided that, the amount accelerated shall not exceed the amount required to be
included in income as a result of the failure to comply with Section 409A of the
Code.

 

(e)                                  Termination of the Plan. The Committee may
accelerate payment of all or a portion of a Participant’s Account upon
termination of the Plan in accordance with Treas. Reg.
Section 1.409A-3(j)(4)(ix).

 

(f)                                   Payment of State, Local or Foreign Taxes.
The Committee may accelerate payment of all or a portion of a Participant’s
Account for:

 

(i)                                     the payment of state, local or foreign
tax obligations arising from participation in the Plan that relate to an amount
deferred under the Plan before the amount is paid or made available to the
Participant (the “State, Local and Foreign Tax Amount”); provided, however, the
accelerated payment amount shall not exceed the taxes due as a result of
participation in the Plan; and/or

 

(ii)                                  the payment of income tax at source on
wages imposed under Section 3401 of the Code as a result of such payment and the
payment of the additional income tax at source on wages imposed under
Section 3401 of the Code attributable to the additional Section 3401 wages and
taxes; provided however, the accelerated payment amount shall not exceed the
aggregate of the State, Local and Foreign Tax Amount and the income tax
withholding related to such amount.

 

(g)                                  Certain Offsets. The Committee may
accelerate payment of all or a portion of the Participant’s Account to satisfy a
debt of the Participant to the Company or an Affiliate incurred in the ordinary
course of the service relationship between the Company and the Participant;
provided, however, the amount accelerated shall not exceed $5,000 and the
payment shall be made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.

 

(h)                                 Bona Fide Disputes as to Right to Payment.
The Committee may accelerate payment of all or a portion of a Participant’s
Account where the payment is part of a settlement between the Company and the
Participant of an arm’s length, bona fide dispute as to the Participant’s right
to the deferred amount.

 

12.                               Section 162(m) of the Code. If the Committee
reasonably anticipates that if a payment were made as scheduled under the Plan
it would result in a loss of the Company’s tax deduction due to the application
of Section 162(m) of the Code, such payment can be delayed and paid (a) during
the Participant’s first taxable year in which the Committee reasonably
anticipates that the Company’s tax deduction will not be limited or eliminated
by the application of Section 162(m) of the Code or (b) subject to Section 9.4,
during the period beginning with the Participant’s Separation from Service and
ending on the later of the last day of the Company’s

 

13

--------------------------------------------------------------------------------


 

taxable year in which the Participant separates from service or the 15th day of
the third month following the Participant’s Separation from Service.
Notwithstanding the foregoing, no payment under the Plan may be deferred in
accordance with this Section 12 unless all scheduled payments to the Participant
that could be delayed in accordance with Treas. Reg.
Section 1.409A-2(b)(7)(i) are also delayed.

 

13.                               Plan Administration.

 

13.1                        Administration By Committee. The Plan shall be
administered by the Committee, the members of which shall be appointed by the
Board and which shall have the authority to:

 

(a)                                 construe and interpret the Plan and apply
its provisions;

 

(b)                                 promulgate, amend and rescind rules and
regulations relating to the administration of the Plan;

 

(c)                                  authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of the Plan;

 

(d)                                 determine minimum or maximum amounts that
Participants may elect to defer under the Plan;

 

(e)                                  select the Investment Options that will be
available for the deemed investment of Accounts under the Plan and establish
procedures for permitting Participants to change their selected Investment
Options;

 

(f)                                   select, subject to the limitations set
forth in the Plan, those Employees who shall be Eligible Employees;

 

(g)                                  evaluate whether a Participant who has
requested payment from his or her Account on account of an Unforeseeable
Emergency has experienced an Unforeseeable Emergency and the amount of any
payment necessary to satisfy the Participant’s emergency need;

 

(h)                                 calculate deemed investment earnings and
losses;

 

(i)                                     interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument, Election Notice or agreement relating to the Plan;

 

(j)                                    exercise discretion to make any and all
other determinations which it determines to be necessary or advisable for the
administration of the Plan; and

 

(k)                                 approve and adopt any amendment to the Plan.

 

13.2                        Non-Uniform Treatment. The Committee’s
determinations under the Plan need not be uniform and any such determinations
may be made selectively among

 

14

--------------------------------------------------------------------------------


 

Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to the terms or conditions of any Elective Deferral.

 

13.3                        Committee Decisions Final. Subject to Section 16,
all decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on the Company and the Participants, unless such decisions
are determined by a court having jurisdiction to be arbitrary and capricious.

 

13.4                        Indemnification. No member of the Committee or any
designee shall be liable for any action, failure to act, determination or
interpretation made in good faith with respect to the Plan except for any
liability arising from his or her own willful malfeasance, gross negligence or
reckless disregard of his or her duties.

 

14.                               Amendment and Termination.  The Committee may,
at any time, and in its discretion, alter, amend, modify, suspend or terminate
the Plan or any portion thereof; provided, however, that no such amendment,
modification, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant’s rights with respect to amounts
credited to or accrued in his or her Account and provided, further, that, no
payment of benefits shall occur upon termination of the Plan unless the
requirements of Section 409A of the Code have been met.

 

15.                               Miscellaneous.

 

15.1                        No Employment or Other Service Rights. Nothing in
the Plan or any instrument executed pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Employer or
interfere in any way with the right of the Company or any Employer to terminate
the Participant’s employment or service at any time with or without notice and
with or without cause.

 

15.2                        Tax Withholding. The Company and any Employer shall
have the right to deduct from any amounts otherwise payable under the Plan any
federal, state, local, or other applicable taxes required to be withheld.

 

15.3                        Governing Law. The Plan shall be administered,
construed and governed in all respects under and by the laws of Delaware,
without reference to the principles of conflicts of law (except and to the
extent preempted by applicable Federal law).

 

15.4                        Section 409A of the Code. The Company intends that
the Plan comply with the requirements of Section 409A of the Code and shall be
operated and interpreted consistent with that intent. Notwithstanding the
foregoing, the Company makes no representation that the Plan complies with
Section 409A of the Code and shall have no liability to any Participant for any
failure to comply with Section 409A of the Code.

 

This Plan shall constitute an “account balance plan” as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A of the Code,
all amounts deferred under this Plan shall be aggregated with amounts deferred
under other account balance plans.

 

15

--------------------------------------------------------------------------------


 

15.5                        Trust.  The Company may, in its discretion, enter
into an agreement (“Trust Agreement”) with a financial institution selected by
Company management for purposes of this Plan pursuant to which such financial
intuition would serve as the trustee under an irrevocable trust (“Trust”) to be
used in connection with the Plan.  Any such Trust is intended to be a rabbi
trust and the assets of the Trust shall at all times be subject to the claims of
the Company’s general creditors.  Notwithstanding the existence of any such
Trust, the Plan is intended to be “unfunded” for purposes of ERISA and shall not
be construed as providing income to Participants prior to the date that amounts
deferred under the Plan are paid.

 

15.6                        No Warranties. Neither the Company nor the Committee
warrants or represents that the value of any Participant’s Account will
increase. Each Participant assumes the risk in connection with the deemed
investment of his or her Account.

 

15.7                        Beneficiary Designation. Each Participant under the
Plan may from time to time name any beneficiary or beneficiaries to receive the
Participant’s interest in the Plan in the event of the Participant’s death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form reasonably prescribed by the Committee and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a Participant fails to designate a beneficiary, then
the Participant’s designated beneficiary shall be deemed to be the Participant’s
estate.

 

15.8                        No Assignment. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable
hereunder prior to the date that such amounts are paid (except for the
designation of beneficiaries pursuant to Section 15.7).

 

15.9                        Expenses. The costs of administering the Plan shall
be paid by the Company.

 

15.10                 Severability. If any provision of the Plan is held to be
invalid, illegal or unenforceable, whether in whole or in part, such provision
shall be deemed modified to the extent of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected.

 

15.11                 Headings and Subheadings. Headings and subheadings in the
Plan are for convenience only and are not to be considered in the construction
of the provisions hereof.

 

16.                               Claims Procedures.

 

16.1                        Filing a Claim. Any Participant or other person
claiming an interest in the Plan (the “Claimant”) may file a claim in writing
with the Committee. The Committee shall review the claim itself or appoint an
individual or entity to review the claim.

 

16.2                        Claim Decision. The Claimant shall be notified
within ninety (90) days after the claim is filed whether the claim is approved
or denied, unless the Committee determines that special circumstances beyond the
control of the Plan require an extension of time, in which case the Committee
may have up to an additional ninety (90) days to process the claim. If the
Committee determines that an extension of time for processing is required, the
Committee shall

 

16

--------------------------------------------------------------------------------


 

furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90) day period. Any notice of extension shall
describe the special circumstances necessitating the additional time and the
date by which the Committee expects to render its decision.

 

16.3                        Notice of Denial. If the Committee denies the claim,
it must provide to the Claimant, in writing or by electronic communication, a
notice which includes:

 

(a)                                 The specific reason(s) for the denial;

 

(b)                                 Specific reference to the pertinent Plan
provisions on which such denial is based;

 

(c)                                  A description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation of why such material or information is necessary;

 

(d)                                 A description of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of the claim on appeal; and

 

(e)                                  If an internal rule was relied on to make
the decision, either a copy of the internal rule or a statement that this
information is available at no charge upon request.

 

16.4                        Appeal Procedures. A request for appeal of a denied
claim must be made in writing to the Committee within sixty (60) days after
receiving notice of denial. The decision on appeal will be made within sixty
(60) days after the Committee’s receipt of a request for appeal, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for appeal. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision. The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Committee. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.

 

16.5                        Notice of Decision on Appeal. If the Committee
denies the appeal, it must provide to the Claimant, in writing or by electronic
communication, a notice which includes:

 

(a)                                 The specific reason(s) for the denial;

 

(b)                                 Specific references to the pertinent Plan
provisions on which such denial is based;

 

(c)                                  A statement that the Claimant may receive
on request all relevant records at no charge;

 

17

--------------------------------------------------------------------------------


 

(d)                                 A description of the Plan’s voluntary
procedures and deadlines, if any;

 

(e)                                  A statement of the Claimant’s right to sue
under Section 502(a) of ERISA; and

 

(f)                                   If an internal rule was relied on to make
the decision, either a copy of the internal rule or a statement that this
information is available at no charge upon request.

 

16.6                        Claims Procedures Mandatory. The internal claims
procedures set forth in this Section 16 are mandatory. If a Claimant fails to
follow these claims procedures, or to timely file a request for appeal in
accordance with this Section 16, the denial of the Claim shall become final and
binding on all persons for all purposes.

 

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Dynamic Materials Corporation has adopted this Plan as of
the Effective Date written above.

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

19

--------------------------------------------------------------------------------